EXHIBIT 10.13

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT to that certain Employment Agreement by and between CHOICEPOINT
INC. (“ChoicePoint”) and CAROL A. DIBATTISTE (the “Executive”), dated as of
April 25, 2005 (the “Agreement”), is made and entered into by ChoicePoint and
Executive this 27 day of February, 2007, in consideration of the mutual promises
contained herein and the respective benefits to the parties, the receipt and
sufficiency of which is hereby acknowledged.

The Agreement is amended effective September 26, 2006, as follows:

1.

Paragraph 2(a) of the Agreement is hereby amended by changing Executive’s title
to “General Counsel and Chief Privacy Officer.”

2.

Exhibit A to the Agreement, which contains Executive’s duties, is hereby amended
by deleting said Exhibit A in its entirety and replacing it with the attached
Exhibit A.

3.

The remaining provisions of the Agreement are hereby ratified and confirmed.

IN WITNESS WHEREOF, the parties have executed this Amendment.

 

CHOICEPOINT INC. By:   /s/ Steven W. Surbaugh /s/ Carol A. DiBattiste Carol A.
DiBattiste



--------------------------------------------------------------------------------

EXHIBIT A

Duties and Responsibilities of the Executive

(Effective September 26, 2006)

Title: General Counsel and Chief Privacy Officer

Duties:

Carol A. DiBattiste (“Executive”) shall be responsible for the management of
ChoicePoint Inc. (“Company”) as indicated below in her capacity as General
Counsel and Chief Privacy Officer. The duties set forth below may be modified by
the Employer in accordance with the terms of the Employment Agreement, dated as
of April 25, 2005, between the Employer and Executive.

Executive will be subject to the day-to-day direction of the Company’s Chief
Administrative Officer, President and Chief Operating Officer and Chairman and
Chief Executive Officer, but will ultimately report on privacy matters to the
Privacy and Public Responsibility Committee of the Company’s Board of Directors.
Executive’s primary responsibilities are to organize and direct the Company’s
legal and privacy activities to protect the Company’s interests from a legal
perspective assuring compliance with all applicable laws, rules and regulations.
Additional responsibilities are to provide legal counsel and guidance on all
corporate governance and legal matters, leadership and direction to the overall
customer credentialing process, the Company’s legal and regulatory compliance
process, with respect thereto, and to represent the Company on issues and in
forums related to privacy. In addition, the Executive is expected to provide
general advice and counsel to the President & Chief Operating Officer, the
Chairman & Chief Executive Officer and to the Board of Directors. The primary
duties of the Executive are:

 

1. Developing and implementing long-range and short-range plans for Executive’s
independent oversight of the Company’s:

 

  •  

legal and regulatory compliance processes and functions,

 

  •  

customer credentialing processes and functions,

 

  •  

privacy policies and functions, and

periodically submitting such objectives, policies and plans to the Board of
Directors for its general review and approval, as prescribed by Company policy
and the By-laws and reporting of matters to regulatory bodies, where
appropriate, pursuant to Company policy and all regulations and laws.

 

2.

Organizes and directs the Company’s legal activities to protect the Company’s
interests from a legal perspective with a view to assuring the Company’s
compliance with all applicable laws, rules, and regulations. Provides legal
counsel and guidance to the

 

- 2 -



--------------------------------------------------------------------------------

 

Directors and officers of the Company and, as appropriate, to employees on all
corporate governance and legal matters involving the Company

 

3. Under direction of Chief Administrative Officer, reviews legal implications
and prepares legal documentation for negotiations pertaining to mergers, joint
ventures, acquisitions of businesses, or the sale of the Company’s assets
pursuant to Company policy and the By-Laws. Prepares and reviews proposed
contracts, leases, formal agreements, and other legal instruments to safeguard
the Company’s interests.

 

4. Handles the registration, renewal, and protection of the Company’s
intellectual property rights including trademarks, copyrights, patents, and
trade secrets. Acts as custodian for corporate records including contracts and
leases.

 

5. Prepares and manages annual operating budgets and reports performance vs.
budget (financial and nonfinancial) metrics to the President and Chief Operating
Officer for the departments being supervised.

 

6. Under direction of the President and Chief Operating Officer, at specified
intervals, submitting policy, operational and compliance updates to be reviewed
by the Privacy and Public Responsibility Committee of the Company’s Board of
Directors.

 

7. Developing strategy for the Company’s liaisons with, and/or participation in,
industry and other non-governmental organizations having an interest in customer
credentialing, compliance and privacy issues.

 

8. Providing leadership, direction and management directly, or through reporting
executives, for the development, deployment, testing and periodic analysis of
the Company’s customer credentialing procedures and processes, the Company’s
legal and regulatory compliance procedures and processes with respect thereto
and the Company’s privacy protection procedures and processes.

 

9. Developing senior level talent for the legal department and office of
Credentialing, Compliance and Privacy and planning for succession, compensation,
and executive retention.

 

10. Establishing and maintaining executive level customer account relationships,
as requested, for the benefit of the Company.

 

- 3 -